NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CREATIVE COMPOUNDS, LLC,
Plaintiff-Appellan,t,
V.
STARMARK LABORATORIES,
Defendant-Appellee. '
2010-1445
Appea1 from the United States District Court for the
Southern District of F1orida in case no. 07-CV-22814,
Judge Alan S. Gold.
ON MOTION
ORDER
Starn1ark Laboratories moves for an extension of
tin1e, until Octobe1‘ 8, 2010, to file its brief Creative
Co1np0unds, LLC opposes. 5
Upon consideration thereof
IT ls ORDER1-in THAT:
The motion is granted

CREATIVE COMPOUNDS V. STARMARK LAB
0CT 07 2010
cor Matthew A. Rosenberg, Esq.
F1'ederick A. Tecce, Esq.
s17
2
FoR THE CoURT
ls/ J an Horba1__\;
Date J an Horbaly
C1erk
'I ll
.,.S..».,.{91@
 
UCT 07 2010
.lAN HORBALY
CLERK